DETAILED ACTION
Response to Amendment
Claims 1-21 are pending. No claims are amended.
Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. Examiner notes the argument with respect to Aragon that, 

"These planes may be the ground plane (which is a horizontal plane) and a vertical plane that goes through the middle of the image plane. In some instances, this vertical plane may bisect the image plane and thus it shall be referred to as the bisecting plane. " Aragon, para. [0073]. In other words, the system of Aragon does not teach using the image plane to establish the ground line, but rather a plane perpendicular to the image plane to establish the ground line. This causes the ground line of Aragon to be perpendicular than the one as described in claim 1. An example of ground line 702 of claim 1 can be shown in the below image”

is not persuasive. The language of the claim is "the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed". The claim does not specify what type of intersection this is, therefore a perpendicular intersection is a type of intersection. While examiner agrees the specification seems to arrive at rather a parallel configuration instead, it is noted this is not required by the claim language as written. Further, examiner does not necessarily recommend amending to this language in particular, as Avinash et al. “Vision Based Relative Speed Detection of Moving Objects in a Traffic Environment” (2009) appears to describe the same configuration as the specification, see in 
remains parallel even after perspective distortion is used as the reference parallel line to the ground line. To this reference line, a parallel line at the distance equal to the height of the camera mounting is constructed below the vanishing point. This case is for the unknown camera roll. The picture plane line (PP) is the line parallel to the ground line (and horizon line)” “
    PNG
    media_image1.png
    393
    439
    media_image1.png
    Greyscale
” p123.

Examiner recommends amending in a way that will clarify the type of intersection that would result in the configuration shown in the Figures and that also overcomes references such as the Avinash et al. reference above.
All other claims are argued by similarity or dependency and are addressed by the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) in view of Aragon et al. (US 20200097738 A1).

Regarding claims 1, 8 and 15, Masuda discloses a method, in a dimensioning device, of dimensioning an object, the method comprising; a dimensioning device comprising: an image sensor and a dimensioning processor configured to; and a non-transitory computer-readable medium storing a plurality of computer readable instructions executable by a dimensioning controller, wherein execution of the instructions configures the dimensioning controller to: controlling an image sensor of the dimensioning device to capture image data representing the object (measurement reference member on the image sensor, [0019], image captured by the image sensor in real time, [0063]); controlling a rangefinder of the dimensioning device to determine an object depth relative to the image sensor (“The laser distance meter 234 emits laser light and measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light.  For the measurement principle of the laser distance meter, there are some methods (for example, a triangulation method and a phase difference distance measurement method).  Any of the methods may be used.  For example, in the case of the triangulation method, a light receiving element reads reflected light of the laser light emitted to the target object and the distance is measured on the principle of triangulation”, [0075]); detecting, in the image data, image corners representing corners of the object and determining a ground line and one or more measuring points of the image data based on the detected image corners (“For example, in a case in which a flat plate with a rectangular shape is used as the measurement reference member, the outline of the flat plate can be used as the measurement reference.  In addition, in a case in which an object having a pattern including a parallelogram, a regular polygon, or a perfect circle on the plane is used as the measurement reference member, the pattern on the plane can be used as the measurement reference.  The measurement reference may be a plurality of points in addition to a pattern and a line.  For example, four points indicating the vertices of a parallelogram can be used as the measurement reference”, [0017], “Since the white board or the black board has a rectangular shape (parallelogram), the white board or the black board has the function of the measurement reference member”, [0018], “The white board 100 is a flat metal plate (plate-shaped member) with a rectangular (parallelogram) outline”, [0055], [0112]) determining one or more image dimensions of the object based on the ground line and the one or more measuring points (“in the object measurement apparatus, preferably, the first angle detection unit detects the first angle on the basis of position coordinates of a plurality of feature points of the measurement reference member on the image sensor and a relative positional relationship between the plurality of feature points of the measurement reference member in a real space,” [0019], coordinates of two points of the measurement target in the image sensor 224 are u1 and u2, p(u1-u2) is a length on the image sensor 224 which corresponds to the length L between the two points of the measurement target, [0141]); determining a correspondence ratio of an image distance to an actual distance represented by the image distance based on the object depth, the ground line, and the one or more measuring points (“As illustrated in FIG. 11, in a case in which the distance between the camera and the measurement target is D, the pixel pitch of the image sensor 224 is p, the focal length of the imaging lens 204 is f, and the coordinates of two points of the measurement target in the image sensor 224 are u1 and u2, p(u1-u2) is a length (magnitude) on the image sensor 224 which corresponds to the length L between the two points of the measurement target and L, D, p(u1-u2), and f satisfy the following relationship: L:D=p(u1-u2):f”, [0141]); and determining one or more dimensions of the object based on the one or more image dimensions and the correspondence ratio (“The diameter calculation unit 352D illustrated in FIG. 7 calculates the diameter of the reinforcing bar 2 which is the measurement target on the basis of the first distance D1 to the white board 100 measured by the laser distance meter 234, the amount of deviation D2 calculated by the deviation amount calculation unit, the magnitude of the diameter of the reinforcing bar 2 which is the measurement target on the image sensor, and the focal length of the imaging lens”, [0139], Therefore, the length L between the two points of the measurement target can be calculated by the following expression: L=Dp(u1-u2)/f, [0141]).

Masuda does not teach determining a ground line and one or more measuring points of the image data based on the detected image corners, wherein the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed, wherein the one or more measuring points are defined in relation to vanishing points of the image data.

Aragon teaches determining a ground line and one or more measuring points of the image data based on the detected image corners, wherein the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed, wherein the one or more measuring points are defined in relation to vanishing points of the image data (“Referring to FIG. 2F, at step 224, the dynamic driving metric output platform 102 may determine a ground line (more specifically the dynamic driving metric output platform 102 determines the 2D representation of the ground line).  In some instances, the point of interest may be located over a line that is at the intersection of two orthogonal planes.  These planes may be the ground plane (which is a horizontal plane) and a vertical plane that goes through the middle of the image plane.  In some instances, this vertical plane may bisect the image plane and thus it shall be referred to as the bisecting plane.  Therefore, at this step, the dynamic driving metric output platform 102 may be focusing on finding distances along the line at the intersection of the two orthogonal planes mentioned above, referred to herein as the "ground line".  This ground line is precisely the one over which the distance D is marked on 
FIG. 6.  FIG. 8 illustrates the bisecting plane 800 that contains all the geometry relationships of interest as were determined above at steps 221-224.  For example, FIG. 8 illustrates a more simplified view of the different elements involved on the perspective divide method described by steps 221-224.  The 2D representation of the ground line is determined according to the procedure mentioned below using the vanishing point”, [0073], “This is illustrated in FIG. 7, which shows that the line connecting the center of projection and the point of interest on the ground plane intercepts the image plane at a point that is at a distance d below the middle of the image plane”, [0075]) [intercept interpreted as intersection]

Masuda and Aragon et al. are in the same art of measurement (Masuda, abstract; Aragon et al., abstract). The combination of Aragon et al. with Masuda adds the functionality of using a ground plane. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ground plane of Aragon et al. with the invention of Masuda as this was known at the time of filing, the combination would have predictable results, and as Aragon et al. teach “Aspects of the disclosure relate to dynamic driving metric output platforms that utilize improved computer vision methods to determine vehicle metrics from video footage” (abstract), “Aspects of the disclosure provide effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with determining driving metrics from video captured by a vehicle camera by implementing advanced computer vision methods and dynamic driving metric output generation” ([0003]), and “By operating in this way, dynamic driving metric output platform 102 may improve the quality of driving metrics to increase driver safety as well as the quality of metrics available for driver analysis” ([0138]), which will lead to more commercial applications and reliability in use with Masuda.

Regarding claims 2, 9 and 16, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda further discloses controlling the rangefinder to determine the object depth comprises: controlling a laser of the rangefinder to emit a laser beam forming a projection, wherein the image data captured by the image sensor includes the projection; determining a position of the projection in the image data; determining a projection depth based on the determined position of the projection; and determining the object depth based on the projection depth and the position of the projection relative to the object in the image data (“The camera 200 is a lens-integrated digital camera into which a laser distance meter is incorporated.  The camera 200 captures an optical image of an object through an imaging lens using an image sensor and records the captured image as digital data.  The laser distance meter is an example of a distance meter, irradiates a target object with laser light and measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light.  The laser distance meter emits laser light in the same direction as an imaging direction (optical axis direction) of the camera 
200 and measures the distance to the white board 100 which is a target object in the optical axis direction of the camera 200 in this example.  The laser distance meter corresponds to a distance acquisition unit that acquires the distance between the camera and the measurement reference member,” [0059], “The laser distance meter 234 emits laser light and measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light.  For the measurement principle of the laser distance meter, there are some methods (for example, a triangulation method and a phase difference distance measurement method).  Any of the methods may be used.  For example, in the case of the triangulation method, a light receiving element reads reflected light of the laser light emitted to the target object and the distance is measured on the principle of triangulation.  In the case of the phase difference distance measurement method, a phase difference between projected laser light and reflected light is detected and the distance is measured,” [0075]).

Regarding claims 5, 12 and 19, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda further discloses controlling the rangefinder to determine the object depth comprises controlling the rangefinder to determine the object depth at a predefined feature of the object (laser distance meter measures the distance from the camera to one point on the measurement reference member, [0015], measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light, [0059], [0075], coordinates of two points of the measurement target in the image sensor 224 are u1 and u2, [0141]).

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 2, 9 and 16 above, further in view of Ajay (WO 9211508 A1).

Regarding claims 3, 10 and 17, Masuda and Aragon et al. disclose the method, device, and CRM of claims 2, 9 and 16. Masuda further discloses determining the projection depth comprises: 17Docket No: 152019US01 retrieving device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder; and computing the projection depth based on the determined position of the projection and the retrieved device characteristics (“detects a first angle formed between a direction normal to the plane of the measurement reference member and an imaging direction of the camera; a second angle detection unit that detects a second angle indicating a direction of an object which is a measurement target with respect to the imaging direction of the camera, on the basis of a position of the object which is the measurement target on the image sensor and a focal length of the imaging lens; a deviation amount calculation unit that calculates an amount of deviation of the object which is the measurement target with respect to the first distance in the imaging direction of the camera, on the basis of the first distance acquired by the distance acquisition unit, the first angle detected by the first angle detection unit, and the second angle detected by the second angle detection unit,” [0012], “Here, the space between the objects varies depending on the viewing angle, unlike the space between objects with a substantially cylindrical shape.  Therefore, the first angle corresponding to the viewing angle is also used to calculate the space between two objects”, [0023], The laser distance meter emits laser light in the same direction as an imaging direction (optical axis direction) of the camera 200 and measures the distance to the white board 100 which is a target object in the optical axis direction of the camera 200 in this example.  The laser distance meter corresponds to a distance acquisition unit that acquires the distance between the camera and the measurement reference member,” [0059], “in the case of the triangulation method, a light receiving element reads reflected light of the laser light emitted to the target object and the distance is measured on the principle of triangulation.  In the case of the phase difference distance measurement method, a phase difference between projected laser light and reflected light is detected and the distance is measured,” [0075], angle (second angle .beta.) indicating the direction of the reinforcing bar 2 with respect to the imaging direction (optical axis direction) of the camera, [0132]).

While the principle of triangulation and phase difference implies an emission angle of the laser, and “laser distance meter emits laser light in the same direction as an imaging direction” is an indication of an angle of 0°, another reference is provided to make this point more clear.

Ajay teaches retrieving device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder; and computing the projection depth based on the determined position of the projection and the retrieved device characteristics (“The camera (12) is connected to a computer (30) which processes the image of the reflected beam.  It produces a first signal indicative of the angle of the beam from the laser and a second signal indicative of the angle at which the beam is detected, the range of the object being determined with the help of a look-up table stored in the computer”, abstract, “The invention may be said to reside in an object location system comprising signal output means for outputting a signal into a field of view containing an object at an angle to a predetermined base line, a detector for detecting the output signal in the field of view, processing means for producing a first signal indicative of the angle of the output signal and for providing a second signal indicative of the angle, with respect to the base line, at which the output signal is detected, a lookup table in said processing means for storing precalculated range values relating to the field of view of the system, such that said first and second signals can be fed to said lookup table to provide a range output value from the lookup table which will provide the range of the object. The present invention may also be said to reside in an object location method comprising the steps of; outputting an output signal at predetermined known angles into a field of view containing an object and detecting the output signal in the field of view, providing a lookup table having range values relating to the field of view, using information relating to the angle of the output signal with respect to a base line and information relating to the angle of detection of the output signal with respect to the base line to select an appropriate range value from the lookup table to provide the range of the object in the field of view, p2, line 10 - p3, line 5).

Masuda and Ajay are in the same art of projecting a laser (Masuda, [0059]; Ajay, abstract). The combination of Ajay with Masuda and Aragon et al. adds the functionality of using an emission angle of the laser and a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the emission angle of the laser and LUT of Ajay with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Ajay indicates, “Since the present invention utilizes a lookup table, range values for objects which can be positioned in the field of view of the system can be stored in the lookup table. Thus, when an object is detected, information relating to the angle of the output signal and the angle of detection of the output signal need only be utilized to select an appropriate range value from the lookup table to provide the range to that object. Thus, the system does not require complicated computations to be made in order to calculate a position and the range value can be selected very quickly thereby providing considerable speed in the determination of a range value for an object in the field of view of the system” (p3, lines 1-15), indicating a manner in which the efficiency of computations of Masuda may be increased by combination with Ajay and Aragon et al..

Regarding claims 4, 11 and 18, Masuda and Aragon et al. disclose the method, device, and CRM of claims 2, 9 and 16. Masuda further discloses some of determining the projection depth comprises retrieving the projection depth based on a comparison of the determined position of the projection to respective position values stored in a look-up table, wherein the projection depth stored in the look-up table is pre-computed based on device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder (“detects a first angle formed between a direction normal to the plane of the measurement reference member and an imaging direction of the camera; a second angle detection unit that detects a second angle indicating a direction of an object which is a measurement target with respect to the imaging direction of the camera, on the basis of a position of the object which is the measurement target on the image sensor and a focal length of the imaging lens; a deviation amount calculation unit that calculates an amount of deviation of the object which is the measurement target with respect to the first distance in the imaging direction of the camera, on the basis of the first distance acquired by the distance acquisition unit, the first angle detected by the first angle detection unit, and the second angle detected by the second angle detection unit,” [0012], “Here, the space between the objects varies depending on the viewing angle, unlike the space between objects with a substantially cylindrical shape.  Therefore, the first angle corresponding to the viewing angle is also used to calculate the space between two objects”, [0023], The laser distance meter emits laser light in the same direction as an imaging direction (optical axis direction) of the camera 200 and measures the distance to the white board 100 which is a target object in the optical axis direction of the camera 200 in this example.  The laser distance meter corresponds to a distance acquisition unit that acquires the distance between the camera and the measurement reference member,” [0059], “in the case of the triangulation method, a light receiving element reads reflected light of the laser light emitted to the target object and the distance is measured on the principle of triangulation.  In the case of the phase difference distance measurement method, a phase difference between projected laser light and reflected light is detected and the distance is measured,” [0075], angle (second angle .beta.) indicating the direction of the reinforcing bar 2 with respect to the imaging direction (optical axis direction) of the camera, [0132]).

Masuda does not make clear the emission angle or lookup table.

Ajay teaches determining the projection depth comprises retrieving the projection depth based on a comparison of the determined position of the projection to respective position values stored in a look-up table, wherein the projection depth stored in the look-up table is pre-computed based on device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder (“The camera (12) is connected to a computer (30) which processes the image of the reflected beam.  It produces a first signal indicative of the angle of the beam from the laser and a second signal indicative of the angle at which the beam is detected, the range of the object being determined with the help of a look-up table stored in the computer”, abstract, “The invention may be said to reside in an object location system comprising signal output means for outputting a signal into a field of view containing an object at an angle to a predetermined base line, a detector for detecting the output signal in the field of view, processing means for producing a first signal indicative of the angle of the output signal and for providing a second signal indicative of the angle, with respect to the base line, at which the output signal is detected, a lookup table in said processing means for storing precalculated range values relating to the field of view of the system, such that said first and second signals can be fed to said lookup table to provide a range output value from the lookup table which will provide the range of the object. The present invention may also be said to reside in an object location method comprising the steps of; outputting an output signal at predetermined known angles into a field of view containing an object and detecting the output signal in the field of view, providing a lookup table having range values relating to the field of view, using information relating to the angle of the output signal with respect to a base line and information relating to the angle of detection of the output signal with respect to the base line to select an appropriate range value from the lookup table to provide the range of the object in the field of view, p2, line 10 - p3, line 5).

Masuda and Ajay are in the same art of projecting a laser (Masuda, [0059]; Ajay, abstract). The combination of Ajay with Masuda and Aragon et al. adds the functionality of using an emission angle of the laser and a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the emission angle of the laser and LUT of Ajay with the invention of Masuda as this was known at the time of filing, the combination would have predictable results, and as Ajay indicates, “Since the present invention utilizes a lookup table, range values for objects which can be positioned in the field of view of the system can be stored in the lookup table. Thus, when an object is detected, information relating to the angle of the output signal and the angle of detection of the output signal need only be utilized to select an appropriate range value from the lookup table to provide the range to that object. Thus, the system does not require complicated computations to be made in order to calculate a position and the range value can be selected very quickly thereby providing considerable speed in the determination of a range value for an object in the field of view of the system” (p3, lines 1-15), indicating a manner in which the efficiency of computations of Masuda and Aragon et al. may be increased by combination with Ajay.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 1, 8 and 15 above, further in view of Likholyot (US 8699005 B2).

Regarding claims 6, 13 and 20, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda does not disclose prior to determining the ground line and the one or more measuring points, retrieving orientation data from an inertial measurement unit of the dimensioning device; and applying angular corrections to the image data based on the retrieved orientation data.  

Likholyot teaches prior to determining the ground line and the one or more measuring points, retrieving orientation data from an inertial measurement unit of the dimensioning device; and applying angular corrections to the image data based on the retrieved orientation data (measuring positions of points on a floor, abstract, triangulation laser range finder is a type of 2D range finder that operates by projecting a laser light onto a distant surface 3 and capturing the laser light reflected from points 4 onto the image sensor, col. 5, lines 10-30, “During surveying of a building, the majority of distant surfaces being measured are vertical walls.  Measured 2D data sets resulting from vertical walls can and must be projected onto a horizontal plane to support further drawing of floor plans.  This projection requires knowing tilt of the range finder relative to the direction of gravity.  Tilt of the range finder can be set to a fixed value by any suitable means, for example using a bubble level.  Alternatively, tilt of the range finder can be measured by any suitable means, for example using an accelerometer if the range finder is static or an inertial measurement unit if the range finder is in motion.  If tilt of the range finder is controlled or measured, then measured 2D data sets can be easily projected onto a horizontal plane”, col. 6, lines 25-45, “In preferred embodiments an indoor surveying apparatus according to the present invention includes an inertial measurement unit (IMU) 17, as shown in FIG. 1.  The IMU advantageously provides tilt compensation for a static range finder and computes change in position and orientation between two consecutive 2D data set measurements for a moving range finder.  That computed change in position and orientation suffers from drift errors, but it can be advantageously used as an initial guess during a 2D data set alignment procedure and is supplied via data path 6 to the computing device 5 executing an algorithm for automatically projecting and aligning 2D data sets”, col. 7, lines 10-25).

Masuda and Likholyot are in the same art of projecting a laser (Masuda, [0059]; Likholyot, col. 5, lines 10-30). The combination of Likholyot with Masuda and Aragon et al. adds the functionality of applying angular corrections. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the applying angular corrections described by Likholyot with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Likholyot indicates, a “computed change in position and orientation suffers from drift errors, but it can be advantageously used as an initial guess during a 2D data set alignment procedure and is supplied via data path 6 to the computing device 5 executing an algorithm for automatically projecting and aligning 2D data sets.  Such an initial guess improves accuracy and speed of the alignment procedure,” (col. 7, lines 10-25), indicating a manner in which the accuracy of computations of Masuda and Aragon et al. may be increased by combination with Likholyot.

Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 1, 8 and 15 above, further in view of Shekar et al. (US 20160180549 A1)

Regarding claims 7, 14 and 21, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda and Aragon et al. do not disclose determining one or more image dimensions comprises: determining a first image diagonal distance from a first image corner to a second image corner, the first image diagonal distance representing a first diagonal line across a face of the object; and determining a second image diagonal distance from the first image corner to a third image corner, the second image diagonal distance representing a second diagonal line through the object; and  18Docket No: 152019US01 wherein determining the one or more dimensions comprises retrieving the one or more dimensions based on a comparison of the first image diagonal distance and the second image diagonal distance to respective image diagonal distance values stored in a look-up table.

Shekar et al. teach determining one or more image dimensions comprises: determining a first image diagonal distance from a first image corner to a second image corner, the first image diagonal distance representing a first diagonal line across a face of the object; and determining a second image diagonal distance from the first image corner to a third image corner, the second image diagonal distance representing a second diagonal line through the object; and18Docket No: 152019US01 wherein determining the one or more dimensions comprises retrieving the one or more dimensions based on a comparison of the first image diagonal distance and the second image diagonal distance to respective image diagonal distance values (“The image recognition application 103 identifies each product in the image and generates a region of interest for each identified product.  The image recognition application 103 determines a pixel dimension of the region of interest for each identified product in the image.  For example, in various embodiments, the pixel dimension of the region of interest may be a height, a width, an area, a diagonal length, etc. The image recognition application 103 determines a plurality of pixel-to-physical dimension ratios for each identified product,” [0027], “For example, the data storage 243 may store a stock keeping unit (SKU) table that maps a plurality of product attributes to a product identifier.  The data storage 243 may similarly store a product feature table that associates features of a product to a product identifier to support feature based query results retrieval,” [0038], “The SKU table maps an identity of a particular product to a plurality of product attributes.  Product attributes include, for example, product name, stock keeping unit identifier, width, height, depth, area, diagonal length,” [0043], “In some embodiments, the image processor 205 extracts features from the received image and matches the extracted features to those features stored in an electronic database table for recognition.  The image processor 205 identifies the products in the received image matching the stored features and determines an orientation of the identified products in the received image. For example, the image processor 205 may match the products in the received image of FIG. 3 to the "front" base image of the product in the same orientation as stored in the database table,” [0046], “As an illustration, the image processor may return the information in the second row of the SKU table as a match for product `1`.  The pixel-to-physical dimension ratio engine 207 may then use a physical dimension of the product `1` (e.g., height, 150 mm) to determine a pixel-to-physical dimension ratio.  In one embodiment, the pixel-to-physical dimension ratio engine 207 may use the physical dimensions associated with the first and the third rows in the SKU table as alternate physical dimensions,” [0052], “In yet another example, if the height in pixels for a third "ABC" breakfast cereal box (e.g., product number `7` in FIG. 3) identified in the received image is 175 and the pixel-to-physical dimension ratio is determined to be 1.77, then the actual physical height is determined to be 175/1.77=98.9 mm.  In other embodiments, in addition to or instead of height, the size engine 209 may determine other actual physical dimensions such as, width, area, diagonal length, etc. for each identified product in the received image based on corresponding selected pixel-to-physical dimension ratios or the median pixel-to-physical dimension ratio determined by the pixel-to-physical dimension ratio engine 207,” [0058], “FIG. 5 is a graphical representation 500 of one embodiment of an example pixel dimension table listing a pixel dimension of each identified product in the image.  Referring to FIG. 5, the graphical representation 500 includes a table 501 listing a height, in pixels, of a region of interest associated with each identified product in the processed image 303 from FIG. 3.  In some embodiments, the image processor 205 generates the table 501 listing the height, in pixels.  In other examples, the table 501 may include a width, a diagonal length, an area, etc. as additional columns,” [0067]).

Masuda and Shekar et al. are in the same art of determining dimensions (Masuda, [0141]; Shekar et al., abstract). The combination of Shekar et al. with Masuda and Aragon et al. adds the functionality of comparison of diagonal measurements using a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the diagonals and LUT described by Shekar et al. with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Shekar et al. indicates, “In some embodiments, the size engine 209 may use other physical dimensions such as, width, area, diagonal height, etc. to improve accuracy in distinguishing the identified products varying only in size in the received image” ([0059]), indicating a manner in which the accuracy of computations of Masuda and Aragon et al. may be increased by combination with Shekar et al..
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661